Citation Nr: 1731425	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In an April 2015 decision, the Board denied service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Remand.

In June 2016 Board remanded the appeal for action consistent with the terms of the Joint Motion.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to a March 2016 Joint Motion for Remand, the Board remanded the appeal to request records for reported treatment from the Holy Cross Hospital in Detroit, Michigan which upon a review of the record, appears to be held by Iron Mountain. 

In that regard, the Veteran submitted signed authorization and consent forms for treatment records held by the Holy Cross Hospital in July 2008 and August 2008.  A request for such records was sent to the Holy Cross Hospital in August 2008.  October 2008 responses from an Iron Mountain, Release of Information Associate indicate that there was a need for an authorization signed by the Veteran.  The Joint Motion provides a remand is warranted because there is no evidence showing that another request was sent to Iron Mountain.  The June 2016 Board remand directed that the AOJ should undertake appropriate development to obtain outstanding records associated with treatment by Holy Cross Hospital.

While the AOJ submitted June 2016 notice to the Veteran, requesting that he complete and return an enclosed Authorization and Consent to Release Information for private physicians who have treated him, including treatment by H.C., and the Veteran did not respond to this request, the Board finds that the notice was vague and it may not have been clear to the Veteran that the AOJ was requesting  updated authorization and consent forms so they could request the outstanding records from Holy Cross Hospital.  Moreover, it does not appear that the AOJ made any additional attempt to the outstanding records from Holy Cross Hospital or Iron Mountain using the August 2008 authorization and consent form that is of record.  For these reasons, the Board finds that an additional remand is necessary to attempt to obtain such treatment records.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain outstanding private treatment records from Holy Cross Hospital in Detroit, Michigan, identified in an August 2008 authorization and consent form.  The AOJ should request that the Veteran provide an updated Authorization and Consent to Release Information form for the Holy Cross Hospital.  If such authorization is not received, the AOJ should use the August 2008 authorization form that is of record.  Requests for such records should be made through both the Holy Cross Hospital and Iron Mountain.  (The addresses are included in 2008 correspondence of record.)

If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  On remand, the AOJ should take any additional development deemed necessary.  Thereafter, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.
  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




